ORDER
PER CURIAM
Terrance Duff (“Appellant”) appeals from the trial court’s judgments following a jury trial convicting him of first-degree murder, in violation of Section 565.020 (RSMo. 2000), second-degree murder, in violation of Section 565.021, first-degree burglary, in violation of Section 569.160, and armed criminal action, in violation of Section 571.015 for the shooting of Antoin-etta Davis (“Victim”) and her unborn child. Appellant was sentenced to life imprisonment without parole for first-degree murder, two sentences of life imprisonment for second-degree murder and armed criminal action, and 15 years’ imprisonment for first degree burglary, all of which were ordered to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by .a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).